Opinion by
Hunt, J."
§ 12. Garnishment; transfer of debt. Pells having a judgment against Walston, garnished Williamson, who answered that on the 2d day of January, 1883, he was indebted to Walston in the sum of $750. That he gave Walston his note for said indebtedness payable fifty days after date, and had been informed and believed that Walston had transferred said note to one Butler before the service of the writ of garnishment, which service *21was on the 4th of January, 1883. This answer was contested. The, evidence showed that on the 2d day of January, 1883, Walston purchased from Butler some machinery for a mill; that Walston was to deliver to Butler, in payment for the machinery, a note on Williamson for $750; that Walston sent him a note on Williamson for $750, which he declined to accept in payment for the machinery, because said note was payable to Mrs. Walston, and was not such a note in its terms as Walston had agreed to deliver him; that he, Butler, held the note as the property of Mrs. Walston. Held, that these facts did not constitute a transfer from Walston to Butler of the debt due by Williamson. And held, further, that after service of the writ of garnishment, the garnishee could not defeat the garnishment by the execution and delivery of his note for the debt payable to'Mrs. Walston. Judgment should have been rendered in favor of Pells upon the evidence as presented in the record.
October 13, 1883.
Reversed and remanded.